DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 2/25/2021 has been considered by the examiner.

Claim Objection
Claim 2-3 are objected as the claim recites the limitation “calculating respective embeddings”, the examiner is not certain what aspect of embeddings are being calculated.
Similarly, claim 10-11 are objected as the claim recites the limitation “calculate respective embeddings”, the examiner is not certain what aspect of embeddings are being calculated.
For the purpose of examination, the examiner considering similarity aspect of embeddings is being calculated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Shipeng et al (PGPUB Document No. 20120323948), hereafter referred as to “Li”, in view of Ronen, Amir et al (PGPUB Document No. 20190205470), hereafter, referred to as “Ronen”, in view of Jaech, Aaron et al (PGPUB Document No. 20180349477), hereafter, referred to as “Jaech”.

Regarding Claim 1, Li teaches Regarding Claim 1, Li teaches A method of configuring a search engine to classify a search query, the method comprising: receiving a search query data set, the search query data set comprising a plurality of search queries(Li, Fig. 8 and para 0042 disclose receiving search query dataset (element 810) comprising of plurality of search queries  “The search query is the first search query within a search session that may comprise multiple search queries, hence the search query “initiates” the search session. As described previously, a search session is a group of queries submitted for the purpose of completing the same task.”); 
defining a first set of candidate labels and a second set of candidate labels according to the search queries in the search query data set (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”); and training a classification network according to the compatibility matrix(Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”).
Li teaches classifying queries into two set of labels but he does not explicitly teach concatenating the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set; generating a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set; 
However in the same field of endeavor of joining labels for querying Ronen teaches concatenating the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set(Ronen, para 0047 discloses concatenating or joining different labels of a query “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of 
Li and Ronen teach labelling queries and executing them according to the identified labels but they don’t explicitly teach generating a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set; 
 However in the same field of endeavor of using compatibility or match matrix for query execution Jaech teaches generating a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set (Jaech, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”; here the examiner interprets “concatenated candidate label” as plurality of query terms); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of query classification into group of labels and combining the labels for query execution of Li and Ronen into generation of compatibility or match matrix of Jaech to produce an 

Regarding claim 2, Li, Ronen and Jaech teach all the limitations of claim 1 and Jaech further teaches further comprising: calculating respective embeddings respective of each of the plurality of search queries; wherein generating the compatibility matrix comprises a similarity between the concatenated candidate category label set and the embeddings(Jaech, in response to unclear claim limitations, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms  “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”; here the examiner interprets “concatenated candidate category” as a of query term associated to category).

Regarding claim 3, Li, Ronen and Jaech teach all the limitations of claim 1 and Jaech further teaches further comprising: calculating respective embeddings respective of each of the plurality of search queries(Jaech, in response to unclear claim limitations, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms  “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”); wherein training the classification network is further according to the embeddings (Jaech, para 0006 discloses use of neural network for term embeddings  “The social-networking system may produce a query match-matrix for the search query by encoding the generated term-embeddings with a neural network. The query match-matrix may represent contextual meanings of the terms in the query, respectively, based on neighboring words and words located far behind or far ahead of the terms.”).

Regarding claim 4, Li, Ronen and Jaech teach all the limitations of claim 1 and Li further teaches wherein the first set of candidate category labels comprises category labels in the search queries  (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”).

Regarding claim 5, Li, Ronen and Jaech teach all the limitations of claim 4 and Li further teaches wherein the second set of candidate labels comprises user intent statements in the search queries  (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”).

Regarding claim 6, Li, Ronen and Jaech teach all the limitations of claim 1 and Ronen further teaches wherein concatenating the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set (Ronen, para 0047 discloses concatenating or joining different instances of query labels  “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”) comprises concatenating a matrix of the first candidate labels with a matrix of the second candidate labels (Jaech,  para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms; and further, Ronen in para 0047 discloses concatenating or joining different query labels;  therefore Ronen’s teaching of joining label can be similarly applied for concatenating or joining matrices associated with candidate labels ),
to generate a vector representative of the entire candidate label space.
However in the same field of endeavor of query term classification Jaech teaches to generate a vector representative of the entire candidate label space (Jaech, para 0053 discloses generating a vector space for any object based on its attributes  “In particular embodiments, an object may be mapped to a vector based on one or more properties, attributes, or features of the object, relationships of the object with other objects, or any other suitable information associated with the object.”; therefore, candidate labels having attributes such as “category” and “intent” can be represented in a vector space ).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of compatibility or match matrix of Li, Ronen Jaech into vector representation of query attributes of Jaech to produce an expected result of representing candidates labels in vector space. The modification would be obvious because one of ordinary skill in the art would be motivated to use labels in vector form for quicker label matching time in a structured form rather than labels values in unstructured data format.

Regarding Claim 9, Li teaches Regarding Claim 1, Li teaches A system for configuring a search engine to classify a search query, the system comprising: a non-transitory, computer-readable memory storing instructions; and a processor configured to execute the instructions to (Li, Fig. 1 and para 0018-19 disclose a searching system comprising of processor, computer readable memory for storing “Computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory 112, one or more processors 114, one or more presentation components 116”): - 24 -Attorney Docket No. 072031.218US2 
receive a search query data set, the search query data set comprising a plurality of search queries (Li, Fig. 8 and para 0042 disclose receiving search query dataset (element 810) comprising of plurality of search queries “The search query is the first search query within a search session that may comprise multiple search queries, hence the search query “initiates” the search session. As described previously, a search session is a group of queries submitted for the purpose of completing the same task.”); 
define a first set of candidate labels and a second set of candidate labels according to the search queries in the search query data set (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”); 
and train a classification network according to the compatibility matrix (Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”). 
Li teaches classifying queries into two set of labels but he does not explicitly teach concatenate the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set; generate a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set; 
However in the same field of endeavor of joining labels for querying Ronen teaches concatenate the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set (Ronen, para 0047 discloses concatenating or joining different labels of a query “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of query classification into group of labels of Li into concatenating query labels of Ronen to produce an expected result of more filtered targeted query response by considering user intents and product category both together. The modification would be obvious because one of ordinary skill in the art would be motivated to execute a narrow query for getting a targeted response for helping users to navigate to the appropriate resource.
generate a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set; 
 However in the same field of endeavor of using compatibility or match matrix for query execution Jaech teaches generate a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set (Jaech, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”; here the examiner interprets “concatenated candidate label” as plurality of query terms); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of query classification into group of labels and combining the labels for query execution of Li and Ronen into generation of compatibility or match matrix of Jaech to produce an expected result of matching and mapping of query terms (labels) for their contextual meaning. The modification would be obvious because one of ordinary skill in the art would be motivated to execute queries faster by using terms (labels) similarity defined in similarity matrix.

 wherein the memory stores further instructions that, when executed by the processor, cause the processor to(Li, Fig. 1 and para 0018-19 disclose a searching system comprising of processor, computer readable memory for storing executable instructions “Computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory 112, one or more processors 114, one or more presentation components 116”): 
Jaech further teaches calculate respective embeddings respective of each of the plurality of search queries; wherein generating the compatibility matrix comprises a similarity between the concatenated candidate category label set and the embeddings (Jaech, in response to unclear claim limitations, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms  “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”; here the examiner interprets “concatenated candidate category” as a of query term associated to category).

Regarding claim 11, Li, Ronen and Jaech teach all the limitations of claim 9 and Li further teaches wherein the memory stores further instructions that, when executed by the processor, cause the processor to (Li, Fig. 1 and para 0018-19 disclose a searching system comprising of processor, computer readable memory for storing executable instructions “Computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory 112, one or more processors 114, one or more presentation components 116”): 
Jaech further teaches calculate respective embeddings respective of each of the plurality of search queries(Jaech, in response to unclear claim limitations, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms  “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”); wherein training the classification network is further according to the embeddings (Jaech, para 0006 discloses use of neural network for term embeddings  “The social-networking system may produce a query match-matrix for the search query by encoding the generated term-embeddings with a neural network. The query match-matrix may represent contextual meanings of the terms in the query, respectively, based on neighboring words and words located far behind or far ahead of the terms.”).

Regarding claim 12, Li, Ronen and Jaech teach all the limitations of claim 9 and Li further teaches wherein the first set of candidate category labels comprises category labels in the search queries  (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”).

Regarding claim 13, Li, Ronen and Jaech teach all the limitations of claim 12 and Li further teaches wherein the second set of candidate labels comprises user intents in the search queries  (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”).

Regarding claim 14, Li, Ronen and Jaech teach all the limitations of claim 9 and Ronen further teaches wherein concatenating the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set (Ronen, para 0047 discloses concatenating or joining different instances of query labels  “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”) comprises concatenating a matrix of the first candidate labels with a matrix of the second candidate labels (Jaech,  para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms; and further, Ronen in para 0047 discloses concatenating or joining different query labels;  therefore Ronen’s teaching of joining label can be similarly applied for concatenating or joining matrices associated with candidate labels ),
But they don’t explicitly teach to generate a vector representative of the entire candidate label space.
However in the same field of endeavor of query term classification Jaech teaches to generate a vector representative of the entire candidate label space (Jaech, para 0053 discloses generating a vector space for any object based on its attributes  “In particular embodiments, an object may be mapped to a vector based on one or more properties, attributes, or features of the object, relationships of the object with other objects, or any other suitable information associated with the object.”; therefore, candidate labels having attributes such as “category” and “intent” can be represented in a vector space ).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of compatibility or match matrix of Li, Ronen Jaech into vector representation of query attributes of Jaech to produce an expected result of representing candidates labels in vector space. The modification would be obvious because one of ordinary skill in the art .

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Shipeng et al (PGPUB Document No. 20120323948), hereafter referred as to “Li”, in view of Ronen, Amir et al (PGPUB Document No. 20190205470), hereafter, referred to as “Ronen”, in view of Jaech, Aaron et al (PGPUB Document No. 20180349477), hereafter, referred to as “Jaech”, in further view of Zhang, Xiaohai  et al (PGPUB Document No. 20200410053), hereafter, referred to as “Zhang”.

Regarding claim 7, Li, Ronen and Jaech teach all the limitations of claim 1 and Li further teaches wherein training the classification network according to the compatibility matrix comprises training, according to the compatibility matrix(Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”), 
Li, Ronen and Jaech teach machine learning for category (subject-matter domain) and intent (tasks) but they don’t explicitly teach a first neural network for determining a category of a new search query and a second neural network for determining a user intent of the new search query.
However in the same field of endeavor of query term classification Jaech teaches a first neural network for determining a category of a new search query and a second neural network for determining a user intent of the new search query (Zhang, para 0029 discloses using of different neural network (first and second)  tagging or classifying search terms and which can be used for any search queries (new) “the first artificial neural network system generates a first set of enhanced tag predictions for the query segment based on the set of baseline tag predictions generated by the named entity recognition system for the query segment. The second artificial neural network system generates a second set of enhanced tag predictions for the query segment based on one or more pretrained word embeddings for the query segment.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the classification training of Li, Ronen Jaech into process of using separate neural network for different set of tagged query terms of Zhang to produce an expected result of obtaining more accurate tagged terms matching. The modification would be obvious because one of ordinary skill in the art would be motivated to use separate neural network specific to handle particular group of tags/labels and thus providing more accurate query terms classification matching.

Regarding claim 15, Li, Ronen and Jaech teach all the limitations of claim 9 and Li further teaches wherein training the classification network according to the compatibility matrix comprises training, according to the compatibility matrix (Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”), 
Li, Ronen and Jaech teach machine learning for category (subject-matter domain) and intent (tasks) but they don’t explicitly teach a first neural network for determining a category of a new search query and a second neural network for determining a user intent of the new search query.
However in the same field of endeavor of query term classification Jaech teaches a first neural network for determining a category of a new search query and a second neural network for determining a user intent of the new search query (Zhang, para 0029 discloses using of different neural network (first and second)  tagging or classifying search terms and which can be used for any search queries (new) “the first artificial neural network system generates a first set of enhanced tag predictions for the query segment based on the set of baseline tag predictions generated by the named entity recognition system for the query segment. The second artificial neural network system generates a second set of enhanced tag predictions for the query segment based on one or more pretrained word embeddings for the query segment.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the classification training of Li, Ronen Jaech into process of using separate neural network for different set of tagged query terms of Zhang to produce an expected result of obtaining more accurate tagged terms matching. The modification would be obvious because one of ordinary skill in the art would be motivated to use separate neural network specific to .


Claim 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Shipeng et al (PGPUB Document No. 20120323948), hereafter referred as to “Li”, in view of Ronen, Amir et al (PGPUB Document No. 20190205470), hereafter, referred to as “Ronen”, in view of Jaech, Aaron et al (PGPUB Document No. 20180349477), hereafter, referred to as “Jaech”, in further view of Vijayaraghavan, Ravi et al (PGPUB Document No. 20140222503), hereafter, referred to as “Vijayaraghavan”.

Regarding claim 8, Li, Ronen and Jaech teach all the limitations of claim 1 and Li further teaches wherein defining the first set of candidate labels and the second set of candidate labels according to the search queries in the search query data set comprises (Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”) : 
Li, Ronen and Jaech teach machine learning for category (subject-matter domain) and intent (tasks) but they don’t explicitly teach receiving user navigation histories associated with the search queries; determining a plurality of items included in the user navigation histories; determining a plurality of categories associated with the plurality of items, wherein the first set of candidate labels comprises the plurality of categories; and identifying a plurality of user intents in the user navigation histories, wherein the second set of candidate labels comprises the plurality of user intents.
However in the same field of endeavor of query term classification Vijayaraghavan teaches receiving user navigation histories associated with the search queries; determining a plurality of items included in the user navigation histories (Vijayaraghavan, para 0079-0089 disclose considering user navigational history/sessions for classification that contains items with their respective activities “The historical dataset comprises the information on the pages visited by online users…..the user's navigational journey information varies as a function of time. ….. This component is referred to as the dynamic part (see Table 5 below), which consists of a sequence of page visits, time spent on viewing pages. Items kept in shopping cart, etc.”); determining a plurality of categories associated with the plurality of items, wherein the first set of candidate labels comprises the plurality of categories (Vijayaraghavan, Fig. 3 and para 0050-0051 discloses identification and mapping of category considering user navigational history/sessions “To do this, a category map which defines a mapping from URLs to pre-specified categories is created, based on business requirements. For example, for an e-retailer selling computers, category mapping can be created as shown in Table 1 below.”); and identifying a plurality of user intents in the user navigation histories, wherein the second set of candidate labels comprises the plurality of user intents (Vijayaraghavan, Fig. 3 and para 0053 discloses identification of users’ intent  considering user navigational history/sessions “This stage determines intent type based upon business needs, e.g. purchase, non-purchase, or purchase with assistance such as chat, self-serve purchase, browser, etc. ”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the query terms classification of Li, Ronen Jaech into user navigational activity history of Vijayaraghavan to produce an expected result of identifying product category and intent of query from user or query submitter’s context. The modification would be obvious because one of ordinary skill in the art would be motivated to formulate queries which identifies users’ search intent by considering users’ activity history.

Regarding claim 16, Li, Ronen and Jaech teach all the limitations of claim 9 and Li further teaches wherein defining the first set of candidate labels and the second set of candidate labels according to the search queries in the search query data set comprises (Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”) : 
Li, Ronen and Jaech teach machine learning for category (subject-matter domain) and intent (tasks) but they don’t explicitly teach receiving user navigation histories associated with the search queries; determining a plurality of items included in the user navigation histories; determining a plurality of categories associated with the plurality of items, wherein the first set of candidate labels comprises the plurality of categories; and identifying a plurality of user intents in the user navigation histories, wherein the second set of candidate labels comprises the plurality of user intents.
However in the same field of endeavor of query term classification Vijayaraghavan teaches receiving user navigation histories associated with the search queries; determining a plurality of items included in the user navigation histories (Vijayaraghavan, para 0079-0089 disclose considering user navigational history/sessions for classification that contains items with their respective activities “The historical dataset comprises the information on the pages visited by online users…..the user's navigational journey information varies as a function of time. ….. This component is referred to as the dynamic part (see Table 5 below), which consists of a sequence of page visits, time spent on viewing pages. Items kept in shopping cart, etc.”); determining a plurality of categories associated with the plurality of items, wherein the first set of candidate labels comprises the plurality of categories (Vijayaraghavan, Fig. 3 and para 0050-0051 discloses identification and mapping of category considering user navigational history/sessions “To do this, a category map which defines a mapping from URLs to pre-specified categories is created, based on business requirements. For example, for an e-retailer selling computers, category mapping can be created as shown in Table 1 below.”); and identifying a plurality of user intents in the user navigation histories, wherein the second set of candidate labels comprises the plurality of user intents (Vijayaraghavan, Fig. 3 and para 0053 discloses identification of users’ intent  considering user navigational history/sessions “This stage determines intent type based upon business needs, e.g. purchase, non-purchase, or purchase with assistance such as chat, self-serve purchase, browser, etc. ”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the query terms classification of Li, Ronen Jaech into user navigational activity history of Vijayaraghavan to produce an expected result of identifying product category and intent of query from user or query submitter’s context. The modification would be obvious because one of ordinary skill in the art would be motivated to formulate queries which identifies users’ search intent by considering users’ activity history.

Regarding Claim 17, Li teaches A method for responding to a user search request, the method comprising: receiving a search query data set, the search query data set comprising a plurality of search queries(Li, Fig. 8 and para 0042 disclose receiving search query dataset (element 810) comprising of plurality of search queries  “The search query is the first search query within a search session that may comprise multiple search queries, hence the search query “initiates” the search session. As described previously, a search session is a group of queries submitted for the purpose of completing the same task.”); - 26 -Attorney Docket No. 072031.218US2 
defining a first set of candidate labels and a second set of candidate labels according to the search queries in the search query data set (Li, para 0025 disclose classifying or labeling queries into two parts, firstly, in domain or subject matter category (i.e. product category) and secondly, task intents (i.e. intent of the query) “The domain classification component 220 analyzes the query to determine a domain for the query. A domain is a subject-matter category, like movies, restaurant, or travel. The domain includes multiple intents or tasks that are more specific. The task or intent is related to what the user intends to accomplish through the search session. For example, within the restaurant domain, tasks include making a reservation, finding a restaurant near a location, finding directions to a particular restaurant, and ordering carryout.”); 
training a classification network according to the compatibility matrix (Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”); 
Li teaches classifying queries into two set of labels but he does not explicitly teach concatenating the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set; 
generate a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set; 
receiving, by a server, a new user search query; applying, by the server, the trained classification network to the new user search query to identify at least one of a user intent or an item category; 
and providing, by the server, a response to the new user search query according to the at least one of a user intent or an item category. 
However in the same field of endeavor of joining labels for querying Ronen teaches concatenating the first set of candidate labels with the second set of candidate labels to generate a concatenated candidate label set (Ronen, para 0047 “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of query classification into group of labels of Li into concatenating query labels of Ronen to produce an expected result of more filtered targeted query response by considering user intents and product category both together. The modification would be obvious because one of ordinary skill in the art would be motivated to execute a narrow query for getting a targeted response for helping users to navigate to the appropriate resource.
Li and Ronen teach labelling queries and executing them according to the identified labels but they don’t explicitly teach generate a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set; receiving, by a server, a new user search query; applying, by the server, the trained classification network to the new user search query to identify at least one of a user intent or an item category; and providing, by the server, a response to the new user search query according to the at least one of a user intent or an item category. 
However in the same field of endeavor of using compatibility or match matrix for query execution Jaech teaches generate a compatibility matrix comprising a similarity between the concatenated candidate label set and the search query data set (Jaech, para 0067 discloses generating a match or compatibility matrix comprising “term-embeddings” or query dataset associated  (i.e. related/similar) to search query terms “in order to generate the query match-matrix for the search query, generate a plurality of term-embeddings associated with the plurality of query terms, respectively, based on a prepared word-embedding table.”; here the examiner interprets “concatenated candidate label” as plurality of query terms); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of query classification into group of labels and combining the labels for query execution of Li and Ronen into generation of compatibility or match matrix of Jaech to produce an expected result of matching and mapping of query terms (labels) for their contextual meaning. The modification would be obvious because one of ordinary skill in the art would be motivated to execute queries quicker by using a similarity matrix where terms (labels) similarities are defined.
But they don’t explicitly teach receiving, by a server, a new user search query; applying, by the server, the trained classification network to the new user search query to identify at least one of a user intent or an item category; and providing, by the server, a response to the new user search query according to the at least one of a user intent or an item category. 
However, in the same field of endeavor of query term classification Vijayaraghavan teaches receiving, by a server, a new user search query receiving, by a server, a new user search query (Vijayaraghavan, Fig. 3 and para 0057 discloses after having a trained model deployed to the web server it processes the new “A model deployment phase (179) deploys the model on the Web server. When a new user starts a website visit, the model is evaluated at each point of the journey until the user abandons the website.” ); applying, by the server, the trained classification network to the new user search query to identify at least one of a user intent or an item category(Vijayaraghavan, Fig. 3 and para 0057 discloses identification of users’ intent  from query dataset “Based on the dynamic decision rule, the user is classified into a probable intent class and appropriate action is taken, such as offering chat to the user if the dynamic decision rules indicates so ”);
 and providing, by the server, a response to the new user search query according to the at least one of a user intent or an item category (Vijayaraghavan, Fig. 3 and para 0057 discloses providing response such as offering chat based on identified user intent “Based on the dynamic decision rule, the user is classified into a probable intent class and appropriate action is taken, such as offering chat to the user if the dynamic decision rules indicates so”). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the query terms classification of Li, Ronen Jaech into processing new users’ query by trained model of Vijayaraghavan to produce an expected result of identifying product category and intent of user query by a trained model. The modification would be obvious because one of ordinary skill in the art would be motivated to provide responses to users’ query based on their intent by trained model that does require human intervention.

 wherein defining the first set of candidate labels and the second set of candidate labels according to the search queries in the search query data set comprises (Li, para 0050 disclose having the classifier trained on category and intent of a query with matches (compatible) to query “the search query is classified into a task within the subject-matter domain using a machine classifier that is trained to classify a query into one or more tasks that are within the subject-matter domain”) : 
Vijayaraghavan further teaches receiving user navigation histories associated with the search queries in the search query data set; determining a plurality of items included in the user navigation histories (Vijayaraghavan, para 0079-0089 disclose considering user navigational history/sessions for classification that contains items with their respective activities “The historical dataset comprises the information on the pages visited by online users…..the user's navigational journey information varies as a function of time. ….. This component is referred to as the dynamic part (see Table 5 below), which consists of a sequence of page visits, time spent on viewing pages. Items kept in shopping cart, etc.”); 
determining a plurality of categories associated with the plurality of items, wherein the first set of candidate labels comprises the plurality of categories (Vijayaraghavan, Fig. 3 and para 0050-0051 discloses identification and mapping of category considering user navigational history/sessions “To do this, a category map which defines a mapping from URLs to pre-specified categories is created, based on business requirements. For example, for an e-retailer selling computers, category mapping can be created as shown in Table 1 below.”); 
and identifying a plurality of user intents in the user navigation histories, wherein the second set of candidate labels comprises the plurality of user intents (Vijayaraghavan, Fig. 3 and para 0053 discloses identification of users’ intent considering user navigational history/sessions “This stage determines intent type based upon business needs, e.g. purchase, non-purchase, or purchase with assistance such as chat, self-serve purchase, browser, etc.”).

Regarding claim 19, Li, Ronen, Jaech and Vijayaraghavan teach all the limitations of claim 18 and Vijayaraghavan further teaches wherein the new user search query is received from a user computing device (Vijayaraghavan, para 0057 disclose new user starting a web session or visit; and visiting website requires a request to the webserver where trained model is deployed from a client device having web browser “A model deployment phase (179) deploys the model on the Web server. When a new user starts a website visit, the model is evaluated at each point of the journey until the user abandons the website.”).

Regarding claim 20, Li, Ronen, Jaech and Vijayaraghavan teach all the limitations of claim 19 and Vijayaraghavan further teaches wherein the response to the new user search query is provided to the user computing device (Vijayaraghavan, Fig. 14 and para 0092 discloses providing response such as offering chat based on identified user intent (the response chat offer can be on user device as “FIG. 14 shows that the user is offered chat assistance when the user is on the ‘Offer’ page because the deployed model must have indicated the user's probable intent as ‘likely purchaser’ with the help of assistance’”). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Publication No. US20110289025, discloses generating training dataset for classifier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164